Citation Nr: 0808328	
Decision Date: 03/12/08    Archive Date: 03/20/08

DOCKET NO.  06-25 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for sensory loss over the forehead with headaches, secondary 
to removal of sebaceous cyst.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel






INTRODUCTION

The veteran served on active duty from May 1977 to May 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania that denied the veteran's claim 
for a disability rating in excess of 10 percent for sensory 
loss over the forehead with headaches, secondary to removal 
of sebaceous cyst.  The veteran perfected a timely appeal of 
this determination to the Board.

In a July 2006 rating decision, the RO increased the 
veteran's disability rating for sensory loss over the 
forehead with headaches, secondary to removal of sebaceous 
cyst, from 10 percent to 30 percent disabling.  Because a 
disability rating of 30 percent does not represent the 
maximum rating available for this disability, the propriety 
of the initial ratings remains an issue for appellate review, 
and the Board has identified this issue as listed on the 
cover page.  See AB v. Brown, 6 Vet. App. 35 (1993).


FINDING OF FACT

The veteran's headache condition does not approximate 
migraines with very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent 
for sensory loss over the forehead with headaches, secondary 
to removal of sebaceous cyst, have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.14, 4.124a, 
Diagnostic Code 8100 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2007), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, a June 2005 
letter to the veteran from the Agency of Original 
Jurisdiction (AOJ) specifically notified him of the substance 
of the VCAA, including the division of responsibility between 
the veteran and VA for obtaining evidence.  Consistent with 
38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2007), this letter satisfied the notification requirements 
of the VCAA by: (1) informing the veteran about the 
information and evidence not of record that was necessary to 
substantiate his claim; (2) informing the veteran about the 
information and evidence VA would seek to provide; (3) 
informing the veteran about the information and evidence he 
was expected to provide; and (4) requesting that the veteran 
provide any information or evidence in his possession that 
pertained to the claim.

Also, for an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008).  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6.

The June 2006 letter notified the veteran that, to 
substantiate a claim, the claimant must provide medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability, and provided examples of the 
types of medical and lay evidence that a claimant may submit 
or ask the Secretary to obtain that are relevant to 
establishing entitlement to increased compensation.  The 
Board also notes that, for the veteran's disability in this 
case, the rating criteria do not involve requirements of any 
specific measurement or test result.

However, the June 2005 notice letter from the RO did not 
notify the veteran that, should an increase in disability be 
found, a disability rating will be determined by applying 
relevant Diagnostic Codes, which typically provide for a 
range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  This notice was provided to the 
veteran in an October 2006 letter.  However, in a January 
2008 Appellant's Brief, the veteran's representative argued 
for a higher disability rating for the veteran, specifically 
citing the relevant Diagnostic Code for an increased rating 
for migraines.  Thus, the Board determines that the veteran 
had actual notice of such criteria, and any lack of notice 
regarding the relevant Diagnostic Codes used to determine the 
veteran's disability rating is harmless error.

Also, during the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements apply to all five elements of a service 
connection claim, including the disability rating and 
effective date of the award.  The veteran was provided this 
notice in October 2006.  However, as the Board concludes 
below that the preponderance is against the veteran's claim 
for increased rating, any questions as to the appropriate 
effective date to be assigned are rendered moot.  Therefore, 
despite any inadequate notice provided to the veteran on this 
element, the Board finds no prejudice to the veteran in 
processing the issuance of a final decision.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Second, VA has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002).  In this regard, the 
following are associated with the claims file: the veteran's 
service medical records, two VA examinations, the veteran's 
testimony at his December 2005 RO hearing, and written 
statements from the veteran and his representative.  There is 
no indication that there is any additional relevant evidence 
to be obtained by either VA or the veteran.  The Board 
therefore determines that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.

II. Increased Rating

The veteran argues that he is entitled to a disability rating 
in excess of 30 percent for sensory loss over the forehead 
with headaches, secondary to removal of sebaceous cyst.

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  When a question arises as to which of two ratings apply 
under a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
is assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes 
in the veteran's condition, it is necessary to consider the 
complete medical history of the condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Staged ratings are appropriate where there are multiple time 
periods with distinctly different degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made.  For an increased rating claim, VA focuses 
on the evidence concerning the state of the disability from 
the time period one year before the claim was filed until VA 
makes a final decision on the claim.  See generally Hart v. 
Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).

The veteran's headaches are rated under Diagnostic Code (DC) 
8100 for migraine.  DC 8100 provides for the following 
evaluations for a migraine: with very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability, 50 percent; with characteristic 
prostrating attacks occurring on an average once a month over 
the last several months, 30 percent; with characteristic 
prostrating attacks averaging one in 2 months over last 
several months, 10 percent; and with less frequent attacks, 0 
percent.  38 C.F.R. § 4.124a, DC 8100.

In the instant case, the veteran was afforded VA an 
examination in June 2005 for cranial nerves.  On examination, 
the veteran reported a headache problem at times that could 
affect his ability to do his job, resulting in problems 
concentrating, frequent squinting, slight itch to scar, and 
pain from the middle of the eyes.  The veteran reported that 
his headaches occurred at least two times a day, lasted 
anywhere from one to three hours, and did not include nausea, 
vomiting, sensitivities, paresthesias, or numbness.  The 
veteran also reported that, in the evening, if he had a 
headache around bedtime, he had difficulty sleeping and 
moodiness secondary to decreased sleep.  He denied any 
aggravating factors, but did report episodes of flare-ups, 
which included headaches that would stop him in his tracks, 
but reported that this had only happened a few times, and had 
happened 20 to 30 times over the last 12 months.  During 
these headaches, he would have to stop whatever he was doing, 
sit down, and gather himself.  He had some dizziness at times 
of headaches, but otherwise no significant neurological 
symptoms along with those episodes, no decrease in taste, 
sense of smell, or balance.  He reported that the headaches 
usually started to the middle of the forehead and radiated 
around to the temples, with the temples throbbing with more 
severe headaches.  It was noted by the VA examiner that he 
veteran did not have a history of migraine headache and no 
diagnosis of migraines.  On test of the cranial nerves, 
cranial nerves 2 to 12 were grossly intact, but he did have 
numbness to the middle third of the forehead to monofilament, 
although there was tenderness to palpation to the musculature 
and to the temple area on palpation.  His scar was to the 
middle third of the forehead, was the same color as 
surrounding tissue, and was slightly tender and sensitive to 
palpation.  The veteran was diagnosed as having paralysis of 
the fifth cranial nerve; namely, sensation to light touch was 
lost to the middle third of the forehead from sebaceous cyst 
removal that had not progressed.  He was also diagnosed as 
having chronic headaches with intact cranial nerves at the 
time.

At his RO hearing in December 2005, the veteran testified as 
follows: that he was not currently under any treatment for 
headaches, and had not pursued medical treatment for 
headaches; that he got headaches at least twice a day, where 
he would have to cease what he was doing and get away from 
any loud noises, anything that may be pounding on him, or 
confusing situations, and gather himself; that they lasted at 
least a half an hour; that, a couple of weeks before, he had 
to leave a training class for his job because he was having 
headaches, and he missed training for an hour or so; and that 
he missed work at least once a month due to headaches. 

The veteran was afforded another VA examination in July 2006.  
The veteran then reported the following: headaches that the 
veteran described as ice cream headaches, that began with a 
sharp pain in the frontal region and spread to both temples, 
typically lasting 10 to 15 minutes, not associated with 
nausea or photophobia, occurring every day, usually between 1 
and 3 times a day; that, several times a month, he had severe 
headaches, which were ten times worse that his regular 
headaches, and which caused him to stop what he is doing, 
interrupted his sales calls, and had caused him to lose some 
sales because he was unable to concentrate during these 
severe headaches; that he did not have to lie down during 
these spells, although he would have preferred to; and that 
he was not currently taking any prophylactic medications for 
these headaches.  The veteran was noted to have a loss of 
sensations of the forehead that included part of the left and 
right V1 distribution of the fifth cranial nerve.  The 
examiner noted that headaches did not meet the diagnostic 
criteria for migraines, that he had chronic daily headaches, 
and that some of them were prostrating in nature. 

After reviewing the record, the Board finds that the 
veteran's headaches do not more closely approximate the 
criteria for a 50 percent disability rating under DC 8100 
than those for a 30 percent disability rating.

Initially, the Board notes the general rule against the 
"pyramiding" of benefits.  See 38 C.F.R. § 4.14; See also 
Brady v. Brown, 4 Vet. App. 203, 206 (1993).  The "critical 
element" in determining whether a separate disability rating 
may be assigned for manifestations of the same injury is 
whether there is overlapping or duplication of symptomatology 
between or among the disorders.  See Esteban v. Brown, 6 Vet. 
App. at 261.  In this regard, the Board acknowledges that the 
veteran was awarded a 10 percent disability rating in the 
September 2005 rating decision, on the basis that the 
veteran's superficial scar in the middle third of his 
forehead was painful to palpation on June 2005 examination.  
Given this disability rating, the Board finds that a separate 
rating for sensory loss over the forehead, where sensation 
over the middle third of the forehead has been lost due to 
the same surgery that caused he scar in the middle third of 
the forehead, would be a separate rating for overlapping 
symptomatology.  As the Board determines that the sensory 
loss over the forehead and superficial scar of the forehead 
represent overlapping symptomatology of the superficial skin 
sensory condition of the middle third of the veteran's 
forehead due to in-service surgery, the Board finds that such 
separate ratings would be an impermissible pyramiding of 
benefits.  Therefore, Board will only consider the disability 
rating for the veteran's headaches in the present appeal.

With respect to the veteran's rating under DC 8100, the 
veteran's headaches do not approximate very frequent 
completely prostrating and prolonged migraine attacks 
productive of severe economic inadaptability.

First, the record reflects a headache condition, but it does 
not reflect frequent completely prostrating and prolonged 
attacks.  By the veteran's own report on VA examinations and 
during his RO hearing, he has frequent headaches that consist 
of a sharp pain in the frontal region that spreads to both 
temples, resulting in problems concentrating and squinting 
where he has to stop what he is doing and get away from any 
loud noises.  The veteran does not report a high level of 
functional impairment during these headaches, and Board does 
not find these headaches reported by the veteran to 
approximate completely prostrating and prolonged migraine 
attacks.  The Board notes that, during his VA examinations, 
the veteran reported that several times a month he would have 
much more severe headaches that would stop him in his tracks, 
where he would have to stop whatever he was doing, sit down, 
and gather himself.  The veteran also reported that these 
more severe headaches had interrupted his sales calls and had 
caused him to lose some sales because he was unable to 
concentrate, and that he did not have to lie down during 
these spells, although he would have preferred to.  Even 
considering these more severe headaches reported by the 
veteran, the Board does not finds these reported headaches to 
approximate completely prostrating and prolonged migraine 
attacks in terms of severity of symptomatology.  In this 
regard, the Board notes that the record does not reflect 
ongoing medical treatment for headaches, and the veteran has 
reported that he has not pursued such treatment.  Regardless, 
and even considering the veteran's testimony that he misses 
work once a month due to headaches, the Board does not find 
the reported occurrences of these more severe headaches to be 
"very frequent".  Such occurrences of more severe headaches 
reported by the veteran more closely approximate 
characteristic prostrating attacks occurring on an average 
once a month over the last several months than very frequent 
completely prostrating and prolonged attacks.


Second, the record does not reflect headaches productive of 
severe economic inadaptability.  The Board recognizes the 
veteran's reports that his headaches have affected his 
ability to perform his job, including that his headaches 
occasionally cause him to cease what he is doing and get away 
from any loud noises or certain situations and gather 
himself, that, one time, he had to leave a training class for 
his job for an hour because he was having headaches, and that 
he missed work at least once a month due to headaches.  
However, even assuming the credibility of these reports by 
the veteran, the Board does not find such a level of 
interference with employment so as to approximate "severe 
economic inadaptability".  In this regard, the Board notes 
that the veteran has not reported losing a job, being unable 
to work, or otherwise being severely unable to adapt 
economically to his headache condition.

Accordingly, a disability rating in excess of 30 percent for 
sensory loss over the forehead with headaches, secondary to 
removal of sebaceous cyst, is not warranted.

Consideration has also been given to providing the veteran 
higher ratings for his service-connected headaches on an 
extra-schedular basis under 38 C.F.R. § 3.321(b)(1) (2006).  
The Board emphasizes that the Schedule for Rating 
Disabilities is based on the average impairment of earning 
capacity resulting from a service-connected disability.  See 
38 U.S.C.A. § 1155; 38 C.F.R. 4.1.  As the evidence of record 
does not document that this case presents such an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization, referral for an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) is not applicable under 
the circumstances.  

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).



								[Continued on next 
page]

ORDER

Entitlement to a disability rating in excess of 30 percent 
for sensory loss over the forehead with headaches, secondary 
to removal of sebaceous cyst, is denied.



____________________________________________
JONATHAN B. KRAMER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


